UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4892
LARRY MORGAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-01-240-L)

                      Submitted: April 25, 2002

                       Decided: May 15, 2002

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. Dibiagio, United States Attorney, Susan Q. Amiot, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MORGAN
                              OPINION

PER CURIAM:

   Larry Morgan appeals his conviction after a conditional plea of
guilty to possession of a firearm by a convicted felon, in violation of
18 U.S.C.A. § 922(g)(1) (West 2000). Morgan challenges the denial
of his motion to suppress evidence obtained during his allegedly ille-
gal investigatory stop on a street in Baltimore.

   Morgan asserts that the district court should have suppressed the
evidence because the police officers lacked reasonable suspicion to
stop him. We disagree. Under Terry v. Ohio, 392 U.S. 1 (1968), "an
officer may, consistent with the Fourth Amendment, conduct a brief,
investigatory stop when the officer has a reasonable, articulable suspi-
cion that criminal activity is afoot." Illinois v. Wardlow, 528 U.S. 119,
123 (2000) (citing Terry, 392 U.S. at 30). A court reviewing a reason-
able suspicion question should consider the totality of the circum-
stances and should not evaluate the factors in isolation from each
other. United States v. Arvizu, 122 S. Ct. 744, 750-51 (2002).

   In this case, officers spotted Morgan late at night, standing next to
a Toyota 4-Runner in a high crime area known for drug trafficking
and violence. Wardlow, 528 U.S. at 124 (fact that stop occurred in
high crime area relevant consideration in Terry analysis). When
someone shouted "5-0," a warning that police were in the area, Mor-
gan acted suspiciously, standing up straight and stopping his conver-
sation with the driver of the vehicle. As an officer approached him,
Morgan kept his hands in front of him, out of view, and ignored the
officer’s requests to turn around and show him his hands. United
States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993) (evasive behavior
relevant factor for determining reasonable suspicion). He then
attempted to climb into the 4-Runner without using his hands and
when the police officer ordered him not to get into the car, Morgan
made a motion toward his waist that the officer described as indica-
tive of someone trying to pull a weapon out his waistband. Cf. Ward-
low, 528 U.S. at 125 (reasonable suspicion determination must be
based on common sense judgment).

   We find no error by the district court in finding that, based on these
circumstances, the officer had sufficient articulable suspicion to stop
                      UNITED STATES v. MORGAN                        3
Morgan. See United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992) (providing standard). Accordingly, we affirm Morgan’s convic-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED